       Case: 1:21-cv-02958 Document #: 1 Filed: 06/02/21 Page 1 of 4 PageID #:1


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION



ALAIN EDUARDO BARQUERA                             Case No.:
JIMENEZ,

             Plaintiff,

v.                                                 Personal Injury Action (28 U.S.C. §1332)

EXTRA TRANSPORTATION &                             [DEMAND FOR JURY TRIAL]
LOGISTICS INC., and ROBERT
CYRUS COLLIER,

         Defendants.
 ___________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ALAIN EDUARDO BARQUERA JIMENEZ, by and through his undersigned

counsel, files this Complaint for damages against Defendants, EXTRA TRANSPORTATION &

LOGISTICS INC., and ROBERT CYRUS COLLIER and alleges the following:

                                              I. PARTIES

        1.      At all times relevant to this Complaint, Plaintiff Alain Eduardo Barquera Jimenez

(“Plaintiff”) was an individual residing in the City of Chicago, County of Cook, State of Illinois

and was a citizen of the State of Illinois.

        2.      At all times relevant to this Complaint, defendant Extra Transportation & Logistics

Inc. was and presently is a for-profit corporation incorporated under the laws of the State of

Indiana.

        3.      At all times material hereto, Defendant, Robert Cyrus Collier (“Collier”) was an

individual residing in the City of Indianapolis, County of Marion, State of Indiana and was a citizen

of the State of Indiana.
                                                  1
       Case: 1:21-cv-02958 Document #: 1 Filed: 06/02/21 Page 2 of 4 PageID #:2




                               II. JURISDICTION AND VENUE

        4.     This Court has jurisdiction over this matter pursuant to 28 USC §§1332.

        5.     The amount in controversy exceeds, exclusive of interest and costs, the sum of

$75,000, and the action is between parties with complete diversity of citizenship.

        6.     Plaintiff’s claims arose in Will County, Illinois, making venue appropriate in the

United States District Court for the Northern District of Illinois, under 28 USC §1391.

                               III. FIRST CAUSE OF ACTION
                                    (Automobile Negligence)
        7.     Plaintiff realleges and incorporates by reference paragraphs 1 to 6.

        8.     At all times relevant to this Complaint, Defendant Extra Transportation & Logistics

Inc., was in possession of, owned and operated a 2012 Volvo VNL Series bearing VIN #

4V4NC9TJ6CN543497 which it operated under DOT # 565140, in the Township of DuPage, State

of Illinois.

        9.     At all times relevant to this Complaint, Defendant Robert Cyrus Collier was

employed by Extra Transportation & Logistics Inc. and was operating the aforementioned vehicle

in the course and scope of his employment and/or agency with Extra Transportation & Logistics

Inc.

        10.    Defendant Collier owed a duty to exercise reasonable care in the operation of Extra

Transportation & Logistics Inc. vehicle.

        11.    On or about June 21, 2019, Plaintiff was operating a 2017 Mitsubishi Fuso Canter

motor vehicle while in the Township of DuPage, in the State of Illinois.

        12.    On the aforementioned date, Defendant Collier carelessly operated his vehicle

while on the far right lane of I-55, improperly switched lanes to the left sideswiping a vehicle on

said lane, correcting and returning to the far-right lane, rear-ending the vehicle behind plaintiff,
                                                 2
       Case: 1:21-cv-02958 Document #: 1 Filed: 06/02/21 Page 3 of 4 PageID #:3


forcing said vehicle forward and impact Plaintiff’s vehicle from behind, forcing Plaintiff’s vehicle

forward, causing same to collide with the rear of the vehicle in front of Plaintiff.

       13.     Defendant Collier breached his duty of care owed to Plaintiff, by failing to maintain

control of his vehicle, failing to maintain proper look out, failing to stop due to traffic and further

failing to operate said vehicle with due caution and reasonable care.

       14.     As a direct and proximate cause of the incident described and failure of Defendant

Collier to use due care as more fully described in this complaint herein, Plaintiff was injured,

incurred in the past and will incur in the future lost wages and medical expenses thereby entitling

him to economic damages in an amount to be proved at trial.

       15.     As a further proximate cause of the incident and wrongful conduct described in this

complaint herein, Plaintiff was injured in the past and into the future wherein he sustained

emotional distress, pain and suffering, inconvenience and other non-economic damages all in an

amount to be proved at trial.

       WHEREFORE, Plaintiff seeks for an award judgment in his favor and against Defendants,

joint and severally as follows:

       1.      For non-economic damages in an amount to be proved at the time of trial but which

       exceed the jurisdictional limits of this Court.

       2.      For economic damages in an amount to be proved at the time of trial, but which

       exceed the jurisdictional limits of this Court.

       3.      For costs and disbursements incurred herein; and

       4.      For such other relief as this Court deems just and proper.




                                                  3
Case: 1:21-cv-02958 Document #: 1 Filed: 06/02/21 Page 4 of 4 PageID #:4


                                       Respectfully submitted,

                                       By: /s/ James M. Loren
                                           James M. Loren, Esq.
                                           Florida Bar No: 55409
                                           jloren@goldbergloren.com
                                           Goldberg & Loren, P.A.
                                           1776 North Pine Island Road, Suite 224
                                           Plantation, Florida, 33322
                                           Attorney for Plaintiff
                                           Phone: (800) 719-1617




                                   4
